Citation Nr: 1036736	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  04-23 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to service connection for a left foot disability, to 
include as secondary to a service-connected back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel






INTRODUCTION

The appellant is a veteran who had active military service from 
August 1964 to August 1968.

The appeal comes before the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.  In 
August 2007 and May 2009, the Board remanded the matter to the RO 
via the Appeals Management Center (AMC) for additional 
development and readjudication.  


FINDING OF FACT

Competent evidence reasonably establishes that the Veteran's left 
foot disability is related to his service-connected back 
disability.


CONCLUSION OF LAW

Left foot disability is proximately due to or is the result of 
service-connected back disability.  38 U.S.C.A. §§ 1110, 1153, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claim.  Because this decision grants, in total, the benefit 
sought, there is no reason to belabor the impact of the VCAA on 
the matter; any error in notice or omission in duty to assist is 
harmless.
Law and Regulations

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
military service, or for aggravation of a pre- existing injury 
suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
also may be granted for any disease initially diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection also may be granted for disability which is 
proximately due to or the result of service-connected disability.  
38 C.F.R. § 3.310(a).  Additional disability resulting from the 
aggravation of a nonservice-connected disability by a service-
connected disability is also compensable under 38 C.F.R. § 
3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Effective October 10, 2006, 38 C.F.R. § 3.310 was revised to 
incorporate the analysis in Allen.  The revised 38 C.F.R. § 3.310 
provides, in essence, that in an aggravation secondary service 
connection scenario, there must be medical evidence establishing 
a baseline level of severity of disability prior to when 
aggravation occurred, as well as medical evidence showing the 
level of increased disability after the aggravation occurred.

Service connection requires medical evidence of a current 
disability; medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; and 
competent (medical) evidence of a nexus between the claimed in-
service disease or injury and the present disability.  See Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (table).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to this 
appeal.  Although the Board has an obligation to provide reasons 
and bases supporting its decisions, there is no need to discuss, 
in detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each piece 
of evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate, and the Board's analysis will focus 
specifically on what the evidence shows, or fails to show, as to 
the claim.

The Veteran contends that he currently suffers from a left foot 
disability as a result of his service-connected back disorder.  

The Veteran served on active duty from August 1964 to August 
1968.  He underwent low back surgery in 1966.  He was awarded 
service connection for post-operative laminectomy for ruptured 
intervertebral disc in an October 1969 rating decision.

An October 2001 treatment record from T.E.B., M.D., an orthopedic 
surgeon, notes that the Veteran had some left heel pain with 
classic plantar fasciitis.  In a December 2001 statement Dr. 
T.E.B. noted that the Veteran had undergone multiple lumbar spine 
operations in the 1960s and 1970s and a recent partial left knee 
replacement.  He also noted the Veteran's current complaints of 
left heel pain.  He opined that it was as likely as not that 
plantar fasciitis of the left foot and the left knee arthritis 
were secondary to the Veteran's previous underlying back 
condition.  He stated that his findings were based on his review 
of the supplied medical documents from the Veteran's previous 
back injury and from his current medical records dating from his 
initial visit in June 2000.
A September 2002 VA outpatient treatment record noted that the 
Veteran was 72 inches tall and weighed 315 pounds.

In December 2002, the Veteran underwent a VA examination to 
determine the nature and etiology of his left foot disability.  
Because the X-ray report was not immediately available, the 
podiatrist gave a differential diagnosis of periostitis, inferior 
surface, both heels, with or without heel spur.  The examiner 
noted that if it was periostitis, the pain was not created by the 
service-connected hemilaminectomies, but to some degree, favoring 
the way the Veteran walked and the addition of weight to his 
body, could have indirectly contributed to heels becoming more 
inflamed on weightbearing because of the necessity to shift 
weight from side to side.  In many other cases, the examiner 
noted, there has been a diagnosis of periostitis which is not 
related to any back problem.  The periostitis indirectly can 
affect back pain because, in fact, the antalgic gait will create 
problems for the back.  The back could indirectly affect the feet 
and the feet could indirectly affect the back.  But as far as a 
direct connection between the two, it appeared unlikely.  

A February 2009 VA feet examination report notes that the 
podiatrist diagnosed plantar fasciitis, indicating that it was 
not related to the Veteran's service-connected disability.  No 
rationale was provided for the opinion.

An October 2009 VA examination report notes the Veteran's 
complaints of progressively worsening left foot pain.  The 
Veteran reported that he was a diabetic.  He was noted to weigh 
320 pounds.  Examination revealed pain on palpation of the left 
heel as well as in the area of the third, fourth and fifth 
metatarsal region of the foot.  There was no swelling, redness or 
inflammation in the heel.    The Veteran walked with a "toe-out 
attitude" and a slightly ataxic gait, which the examiner 
believed was due to back and foot pain.  The X-ray report 
revealed small calcaneal spurs but no arthritis or obvious bony 
defects.  The diagnoses included periostitis of the inferior 
surface of the left heel.  After reviewing the claims file, the 
podiatrist stated: 

[I]t is at least as likely as not that the 
pain in the heel and the left foot could be 
a continuation of the back pain, which may 
create an ataxic type gait on 
weightbearing.  The plantar fasciitis is at 
least as likely not to be aggravated as a 
result of his service-connected back 
disorder, and not caused as a result of the 
service-connected back disorder.  In this 
particular case, weightbearing, knee 
injury, and the fused first MPJ, right 
foot, have to also be taken into 
consideration, the weight being a causative 
factor in creating plantar fasciitis and 
heel pain and the fused first MPJ, right 
foot, as a foot factor in relation to the 
ataxic gait in his walking since there is 
no dorsiflexion at the first MPJ in gait.

While the examiner discounted the service connected back disorder 
as being the cause of the plantar fasciitis, he did indicate that 
the knee injury as well as other factors had to be considered.  
The Veteran is now service connected for left knee replacement 
with degenerative joint disease.  Given the above evidence, the 
Board finds that there is an approximate balance of positive and 
negative evidence as to whether the Veteran currently has a left 
foot disability that is related to his service-connected 
disabilities.  When the evidence is in such relative equipoise, 
the Board must give the veteran the benefit of the doubt.  See 
Gilbert, supra.  Thus, the Board finds that the Veteran's left 
foot disability is at least partially related to his service-
connected back disability.  Accordingly, resolving any remaining 
reasonable doubt in the Veteran's favor, the Board concludes that 
service connection for a left foot disability is warranted.

	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a left foot disability is allowed.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


